DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Okita et al. (U.S. Patent Application Publication 2006/0157759).
Regarding claims 1, 6, 8, Okita et al. disclose (Figs. 2-6) a method and an imaging array comprising a plurality of pixel sensors, at least one of said pixel sensors comprising a photodiode (PD), and a transfer gate (Tx-MOS) connecting said photodiode to a floating diffusion node (FD), a reset circuit (RES-MOS), and a buffer (SF-MOS) adapted to generate a voltage indicative of a potential on said floating diffusion node on a bit line (401), said photodiode being characterized by a photodiode well (O) having a photodiode well capacity and a photodiode potential and said floating diffusion node being characterized by a floating diffusion node well (A) having a floating diffusion node well capacity and a floating diffusion node potential; a transfer gate signal generator (inherently the transfer gate signal is generated by a generator) that controls a transfer gate potential (phi.tx.) that determines said photodiode potential at which electrons in said photodiode well are transferred to said floating diffusion node well; and a controller (58, 59) that causes said transfer gate signal generator to lower said photodiode potential on said transfer gate during an integration period (T2-T4) such that .
Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Koizumi (U.S. Patent 7,324,144).
Regarding claims 1, 8, Koizumi discloses (Figs. 1-3) a method and an imaging array comprising a plurality of pixel sensors, at least one of said pixel sensors comprising a photodiode (505; 104/105), and a transfer gate (Q1) connecting said photodiode to a floating diffusion node (node at gate of Q3; 103), a reset circuit (Q2), and a buffer (Q3) adapted to generate a voltage indicative of a potential on said floating diffusion node on a bit line (504), said photodiode being characterized by a photodiode well having a photodiode well capacity and a photodiode potential and said floating diffusion node being characterized by a floating diffusion node well having a floating diffusion node well capacity and a floating diffusion node potential; a transfer gate signal generator (inherently the transfer gate signal is generated by a generator) that controls a transfer gate potential (transfer) that determines said photodiode potential at which electrons in said photodiode well are transferred to said floating diffusion node well; and a controller (75, 76; Fig. 13) that causes said transfer gate signal generator to lower said photodiode potential on said transfer gate during an integration period (accumulation) such that electrons will be transferred from said photodiode well to said floating diffusion node well if said photodiode potential is less than (electron overflow) said floating diffusion node potential.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. in view of Kobayashi et al. (U.S. Patent Application Publication 2018/0102386).
Regarding claims 3, 10, Okita et al. disclose the claimed invention as set forth above.  Okita et al. do not disclose periodically switching the transfer gate as claimed.  Kobayashi et al. teach (Fig. 4) periodically switching (T4, T5) a transfer gate as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such periodic switching in the method and apparatus of Okita et al. in view of Kobayashi et al. to obtain saturation charge amount without increasing the pixel size as taught ([0060]-[0061]), known and predictable.
Regarding claims 4, 5, 11, 12, Okita et al. in view of Kobayashi et al. disclose the claimed invention as set forth above.  Okita et al. and Kobayashi et al. do not disclose half or three-quarters full threshold for the photodiode well.  Kobayashi et al. further teach ([0062]-[0066]) the number of transfers results in a fraction of the saturation charges being transferred.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to transfer when the well is half or three-quarters full as claimed in the method and apparatus of Okita et al. in view of Kobayashi et al. to allow some buffer before full saturation where the image may be loss, as known and predictable.
Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. in view of Fenigstein et al. (U.S. Patent Application Publication 2015/0350584).
Regarding claims 7, 9, Okita et al. disclose the claimed invention as set forth above.  Okita et al. do not disclose using the sum of the two charges if the second charge is greater than a threshold and using the second charge only if the first charge is less than the threshold.  Fenigstein et al. teach ([0021]) using a first charge (high sensitivity image data) if the charges are below a predetermined threshold (no saturation) and using the sum when the charges are .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. in view of Tekleab et al. (U.S. Patent Application Publication 2017/0358617).
Regarding claim 2, Okita et al. disclose the claimed invention as set forth above.  Okita et al. do not disclose a buried channel transfer gate.  Tekleab et al. teach ([0044], Figs.) a buried channel transfer gate.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a buried channel transfer gate in the apparatus of Okita et al. in view of Tekeab et al. to reduce dark current as taught, known and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878